Citation Nr: 0017105	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-17 030	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran, his mother and R.L.R., M.D.





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.  

A decision by the Board dated in January 1982 denied the 
veteran's original claim of service connection for residuals 
of a head injury, an acquired psychiatric disorder and 
seizure disorder.  In February 1989, the Board denied the 
veteran's reopened claim of service connection for residuals 
of a head injury including a seizure disorder, an acquired 
psychiatric disorder and organic brain syndrome.  The veteran 
is now seeking service connection for PTSD.  Although service 
connection for an acquired psychiatric disorder had 
previously been denied by the Board, the Board views this 
current claim as separate from the earlier claims and it will 
consider the issue on a de novo basis.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from the April 1990 rating decision 
of the RO.  The Board remanded the case in May 1996 for 
additional development.  

FINDINGS OF FACT

1.  It is not asserted that the veteran's reported stressors 
were the result of combat with the enemy in connection with 
his military service.  

2.  The veteran is not shown to have experienced the assault 
as the claimed during service.  

3.  The veteran is not shown to have a clear diagnosis of 
PTSD due to a verified stressor in service.  

CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110.  A personality 
disorder, according to regulation, is generally recognized 
medically to represent a developmental condition and, 
therefore, is not service connectable.  38 C.F.R. § 3.303(c).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. App. 60 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in this case, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  Id.  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record that indicates that he has 
been diagnosed with PTSD due to inservice head trauma by 
medical personnel.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

On file are the veteran's private medical and hospital 
records referring to the presence of petit mal epilepsy from 
the early 1960's.  A report of an electroencephalogram dated 
in October 1970 revealed findings considered to have been 
essentially within normal limits.  

In a submitted statement, James Flinn, M.D., indicated that, 
from the first year of life until his 14th birthday, the 
veteran had been treated by him for epileptiform seizures 
with Phenobarbital and Dilantin.  At the time the veteran 
went into the service, Dr. Flinn noted that he had written a 
letter for the veteran saying that he would not have seizures 
and that he would likely have to serve.  

The medical examination pursuant to the veteran's enlistment 
into service was negative for any pertinent complaints or 
findings.  During late September 1972, the veteran was seen 
for complaints of a head injury after hitting the back of his 
head against a blunt object.  A hematoma was indicated.  No 
treatment was required at that time.  

In October 1972, the veteran was seen for complaints stemming 
from being struck on the head.  He complained of a headache.  
It was noted that when the veteran injured his head, he was 
not knocked out.  Skull X-ray studies were negative.  He 
related a history of psychomotor seizures since age 7.  He 
was placed on seizure medication.  Additional clinical 
notations dated in October 1972 indicated that the veteran 
appeared apprehensive and anxious.  He complained of head 
pain with numbness on the area of the scalp where he had been 
hit earlier.  Dilantin and Valium were prescribed.  An 
electroencephalogram was normal.  

Following a physical examination in late October 1972, 
pertinent impressions were anxiety and seizure disorder.  
During late November 1972, the veteran underwent a diagnostic 
workup for complaints of "dizzy spells."  He reported that 
since age 6 he had been taking Phenobarbital, when he entered 
the Army he discontinued the Phenobarbital and a physician 
told him to take Dilantin when he went to Germany in 
September 1972 because of "blacking out."  He reported 
having similar problems with seizures as a child.  He 
reported suffering a concussion four times from being hit in 
the head by his father.  An electroencephalogram performed 
during October 1972 was normal.  The examiner indicated that 
the veteran had a complicated history and that at the current 
time there was a considerable amount of likelihood that he 
had a convulsive disorder however, there was insufficient 
history on which to make such diagnosis.  Additional 
neurologic testing was recommended.  It was also felt that 
the veteran's symptoms were on the basis of somatization and 
failure of maturation of characterological defenses.  

During January 1973, in service, the veteran was seen for 
various complaints on many occasions.  Nothing was found on 
physical examination.  He stated that he was nervous.  The 
impression was anxiety reaction.  During late January 1973, 
the veteran underwent a short period of hospitalization 
primarily for confusion and getting sick on the night prior 
to admission on "skag."  He reported that he had had a 
mixed seizure disorder and hydrocephalus and primary dyslexia 
as a child.  At hospital discharge, pertinent impression was 
that of immature personality disorder with poor judgment, 
emotional lability and inability to tolerate frustration.  

During service in late June 1973, the veteran was seen for a 
laceration involving the right side of his head above the 
temple.  The veteran reported that he had been pushed against 
a wall hitting his head on the right side.  He stated that he 
felt dizzy and that the right side of his face felt tender 
and that he had pain on opening and closing of his mouth.  
When the veteran was examined in October 1973 for separation 
from active duty, no complaint, finding or diagnosis of 
residuals of a head injury, acquired psychiatric disorder, 
seizure disorder or organic brain syndrome was noted.  

The record contains a report of a VA examination dated in 
June 1974.  A clinical evaluation of the head, face and neck 
was negative for any residuals of a head injury.  Following a 
psychiatric evaluation, the pertinent impression was that of 
passive-aggressive personality disorder, passive-dependent 
type.  During the examination, the veteran admitted that he 
must have had difficulty in adjusting to high school life 
because he found it impossible to cope with high school, and 
dropped out at an early age.  Also noted was alcoholism 
associated with anxiety and chronic maladjustment since the 
eighth grade.  

A report of a private psychiatric evaluation dated in 
November 1975 revealed findings which were felt to be 
diagnostic of a schizoid reaction state.  Robert L. Baker, 
M.D., stated that the veteran admitted taking marijuana and 
lysergic acid diethylamide (LSD) in service.  

During a short period of hospitalization by the VA in May 
1977, pertinent diagnoses were those of passive-aggressive 
personality and anxiety reaction with depression.  

Private hospital records dated in June 1978 indicate that the 
veteran complained of generalized headaches, 2 to 3 episodes 
per day for the past two years since he had head trauma when 
hit in the back of the head.  It was noted that he worked as 
a crane operator and had been complaining of headaches 
intermittently for the past two years and experienced one 
episode of syncope six months earlier.  On 3 or 4 occasions 
since the first episode of head trauma, he banged his head 
against some tools which he worked with but did not lose 
consciousness.  The impression was that of post-traumatic 
headache, rule out seizure episode.  Additional notes 
indicate that the veteran had bumped his head on nails while 
putting boxes on pallets at work during 1977.  

In a letter dated in late June 1978, Earl H. Goldstein, M.D., 
noted that he recently had hospitalized the veteran at a 
private facility and obtained a skull X-ray study 
electroencephalogram, and computerized tomography scan 
without dye.  All of the tests were within normal limits.  
Based on the veteran's neurologic examination, the results of 
his neurodiagnostic tests did not present clear-cut evidence 
of neurologic dysfunction at that time to account for the 
veteran's symptoms.  During that hospitalization, L. Aiken, 
M.D., noted the veteran gave a past medical history of 
multiple drug use; specifically, marijuana use since age 16, 
speed crystal use the past 6 months, and LSD.  

During 1979, the VA treated the veteran for symptoms 
attributed to paranoid personality, and situational anxiety 
with history of assaultive behavior.  In August 1979, Dr. 
Flinn stated that the veteran admitted to the use of 
marijuana and LSD "either in or out of service."  

The record contains a report of a VA examination dated in 
November 1979.  An examination of the head, face and neck 
were negative.  On a neurologic evaluation, the veteran 
reported a history of seizures since childhood.  The examiner 
was unable to obtain a history at the time that would 
indicate seizure activity presently.  Following a psychiatric 
evaluation, the diagnosis was that of anxiety neurosis with 
possible paranoid features.  

VA clinical records dated during the early 1980's show that 
when the veteran was seen at a neurology clinic he described 
having petit mal seizures.  Memory loss was noted after a 
seizure.  During this time chronic schizophrenia was noted.  

The record contains a statement dated in late May 1981 from a 
Personnel Manager who reported that, during the course of his 
employment, the veteran had received disability treatment 
beyond what was considered likely for an average employee.  
Certain absences involved stays at a VA  hospital for 
conditions related to a nervous disorder.  

In a letter dated in August 1982, Lenny Agostino, D.C., 
stated that he had been treating the veteran for headaches, 
pain radiating down the right shoulder to the hand and 
cervical and thoracic problems; and that the veteran 
attributed these problems to a work-related injury in 1977.  

During December 1982, the veteran underwent a VA examination.  
Following a mental status evaluation the diagnosis was that 
of schizophrenia, undifferentiated type.  

In August 1985 and May 1988, the veteran, a private physician 
and the veteran's mother gave sworn testimony at hearings at 
the RO.  The veteran's mother testified that the veteran 
entered the service looking forward to military life but 
incurred various head injuries which affected his nerves.  
The veteran's private physician testified that he first 
treated the veteran in March 1985 when the veteran told him 
that he had been depressed, angry and unable to cope and had 
had memory lapses and headaches since someone slammed a door 
on his head in service in July 1973.  The doctor attributed 
the veteran's psychological and organic brain damage to the 
inservice head injury.  

The record contains a private psychological report dated in 
April 1988.  Following a battery of tests it was concluded 
that the veteran presented a diagnostic impression of 
traumatic dementia probably tracking back to Army head 
injuries though quite possibly aggravated by later work head 
injuries.  Along with dementia, the veteran presented mixed 
organic anxiety, depression and personality syndrome with 
multiple complex symptomatology.  

In December 1989, a VA mental health clinic report noted that 
the veteran stated that, in January 1973 in service, he had 
witnessed two servicemen taking heroin and that the two 
servicemen had restrained him and injected him with heroin to 
prevent him from reporting them to superiors.  He also stated 
that they threatened to harm him if he told anyone about the 
incident, so when he was hospitalized due to the heroin use, 
he told medical personnel that he took skag four times a week 
and was put in for detoxification.  In addition, the veteran 
stated that a door was slammed against his head in service.  
He related recurrent dreams to these two inservice events.  A 
physician and social worker stated that the veteran qualified 
for a diagnosis of PTSD because he was held against his will 
and had sustained head trauma in service.  They believed that 
the veteran lied in service when he told medical personnel 
that he was a heroin user because he feared retribution from 
the servicemen who injected him with heroin.  

Additional medical evidence submitted in support of the 
veteran's claim primarily consists of clinical records dated 
in the 1980's and 1990's referring to the presence of 
disability including PTSD, post-traumatic depression and 
paranoid state, brain contusion with post concussion syndrome 
and organic brain syndrome.  Several medical personnel have 
opined that these conditions were caused by an inservice head 
injury in July 1973.  

The veteran submitted articles pertaining to closed head 
injuries.  The articles define the term and describes its 
symptoms, signs, diagnosis, prophylaxis and treatment.  The 
veteran also has submitted a videotape of an attorney 
lecturing on closed head injuries.  The attorney stressed 
that a mild to moderate closed head injury can escape 
detection for many years after the injury.  

A VA PTSD examination by a board of two psychiatrists was 
conducted in June 1999.  The veteran stated that, while he 
was stationed in Germany, he had been assaulted.  He reported 
that his head was placed between a door and the doorjamb, and 
the door was repeatedly slammed shut on his head.  He stated 
that this was done to harass him.  He also reported being 
attacked by several soldiers who beat and then injected him 
with heroin.  He stated that, after the attack, he had marked 
difficulty with cognitive function and felt pressure in the 
head.  He also reported marked jaw pain, and he has been 
evaluated for temporomandibular joint pain.  He stated that 
he cried frequently since this injury, and that he has angry 
moods.  He reported temper outbursts and paranoia.  He also 
reported having nightmares of being attacked that had 
persisted since the time of these alleged injuries.  He 
stated that loud noises bother him and that he avoided 
television shows that have black males.  He also avoided 
black males out in society.  He reported having panic attacks 
and anxiety.  He reported flashbacks of this assault with the 
most recent being one month prior to this evaluation.  During 
these flashbacks, he noted that his heart raced, and that he 
became anxious.  He reported that, ever since his injuries, 
he had been unable to complete his general equivalency 
diploma (GED) and had not been able to maintain employment.  
He stated that, after the injuries, he asked for a 
reassignment, but was told that he should seek a discharge 
from military service.  He reported disappointment at not 
being allowed to seek a new position in the service.  He 
preferred not to be discharged from the service at that time.  

The examiners noted that, in spite of his claims of a 
neurological injury, his electroencephalographs have been 
normal, with the most recent one having been done in 
September 1997.  Nevertheless, has had neurological and 
psychological assessments that have been consistent with 
interictal behavior and temporal lobe epilepsy.  The 
examiners noted that epileptiform seizures have not been 
objectively documented.  The examiners stated that at no 
point were these psychological and neurological tests 
suggestive of PTSD.  

The examiners also noted that the veteran had been 
reevaluated by the neurology department in January 1998.  The 
veteran's neurological complaints were discussed.  Repeat 
screening neurological examination was grossly unchanged and 
was interpreted as being negative or normal.  The examiners 
also noted that all of the veteran's testing was reviewed and 
it was recommended that he have a repeat 
electroencephalogram, although it was reported that this was 
being done for the sake of being thorough, as they were 
unable to find any evidence of abnormalities on the most 
recent electroencephalogram.  It was also noted that, on 
reviewing his magnetic resonance imaging, it was found to be 
normal and not suggestive of head trauma.  

The examiners noted that the veteran was unemployed.  It was 
also noted that the veteran had had difficulty with alcohol 
and drug use in the past and admitted to binge drinking to 
calm his nerves.  He stated that he drank a case of beer to 
quell flashbacks.  He stated that he had a past history of 
arrest for driving under the influence and had been arrested 
for fighting in bars.  

The examiners noted that the veteran was clearly seeking to 
have his disability service connected.  He discussed his 
disappointment with the VA system.  He also discussed his 
desire to have continued in the service, in spite of these 
traumas.  He was angry and irritable at requests for 
verification of his inservice injuries.  The examiners noted 
that he was treated for scalp lacerations only at the time of 
his alleged assault.   

The Axis I diagnoses were organic mood disorder (secondary to 
alcohol abuse and alleged head injury), rule out malingering 
and alcohol abuse.  The Axis II diagnosis was that of mixed 
personality disorder with antisocial and paranoid features.  

The examiners stated that, while the veteran reported having 
some symptoms that were consistent with PTSD, there were 
inconsistencies in his complaints, in that while being 
anxious and terrified of all black men secondary to his 
alleged assault, rather than leave the military, he simply 
wanted to be reassigned.  The lack of avoidant behavior, 
according to the examiners, was not consistent with PTSD.  
Secondly, the veteran alleged loss of consciousness during 
this attack, yet the examiners noted that he stated that he 
had reexperienced symptoms that would have required intact 
memory at the time of the assault.  Further, and most 
important according to the examiners, the medical records did 
not substantiate his claims of an injury secondary to an 
assault.  The examiners stated that it was unclear why, at 
this juncture, the veteran was reporting to have symptoms of 
PTSD when prior examinations have focused on neurological 
injuries, and that previous evaluations and psychological 
testing had not substantiated symptoms of PTSD.  Based on a 
review of the veteran's claims folder and clinical 
evaluation, both examiners agreed that there were significant 
inconsistencies in the veteran's history and clinical 
presentation, in that there was a lack of substantiation of a 
clear stressor and sufficient symptomatology to substantiate 
the diagnosis of PTSD.  The lack of substantiation of his 
claims of injury secondary to an alleged attack and 
verification of the traumatic event preclude the 
substantiation of a diagnosis of PTSD as the veteran failed 
to meet Criteria A for the diagnosis.  Thus, a diagnosis of 
PTSD, in the examiners clinical opinion, could not be made or 
substantiated.  

There is no evidence that the veteran engaged in combat with 
the enemy during service and, indeed, his claimed stressors 
are not related to combat.  Hence, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.  Consequently, 
his own assertions concerning inservice stressors alone are 
insufficient and must be corroborated by official service 
records or other credible supporting evidence.  Cohen; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  

There is no objective evidence of record showing that the 
event in which the veteran was restrained and injected with 
heroin in service actually occurred, and, therefore, his 
assertions are insufficient to demonstrate this alleged 
stressor.  The Board notes that the veteran alleges that he 
lied about the incident in service and admitted to voluntary 
heroin use to avoid retribution by the offending servicemen; 
however, subsequent to service, the veteran repeatedly 
related a medical history of longstanding multiple illegal 
drug abuse (particularly marijuana and LSD) before, during 
and after service, yet he did not note the alleged inservice 
heroin incident at a time when the servicemen could not 
possibly harm him.  

In this case, the Board places great probative weight on the 
opinion of the two VA psychiatrists who conducted the latest 
VA examination that the veteran did not have a diagnosis of 
PTSD, as they, unlike the medical personnel who diagnosed the 
veteran with PTSD, had considered all the medical evidence of 
record, particularly the veteran's service medical records 
and medical records shortly after separation from service, 
and provided the reasoning upon which their opinion was 
based.  Therefore, the Board finds that the veteran does not 
have PTSD due to the claimed inservice events.  

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.  




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

